DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s communication filed on July 1, 2022. Amendments to claims 30, 31, 33 and 34 and cancellation of claim 32 have been entered. Claims 21-31 and 33-40 are pending and have been examined. The indication of allowable subject matter over prior art was already stated in the Office action mailed on April 1, 2022 and hence not repeated here. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 21-31 and 33-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) a method/system for automatic storage of electronic receipts and subsequent retrieval of the electronic receipts, which is considered a judicial exception because it falls under the category of  Certain of methods of organizing human activity such as a fundamental economic activity (presenting at least one of the electronic receipts is a fundamental economic activity) and also commercial or legal interactions including resolution of agreements (receiving, a request for at least one of the electronic receipts associated with the identifier; and presenting the at least one of the electronic receipts associated with the identifier to the user device are commercial or legal interactions) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 30 is directed to a system. 
	Step 2A – Prong One: The limitations of “a user database to store a relationship between a transaction card of a user and a phone number or email account associated with the user; a transactions database to store transaction information pertaining to transactions from a plurality of merchants; a transaction engine that is configured to: process transactions originating from merchants receiving respective user's transaction cards issued from respective institutions that are a third party with respect to the transaction engine, wherein information about each of the processed transactions is the transaction information, and automatically store the transaction information in the transaction database in association with the phone number or email account associated with the transaction card in the user database; send a notification to the phone number or email account associated with the transaction card in the user database, the notification indicating that a first transaction has been completed and indicate that an electronic receipt is ready to be retrieved; the transactions database configured to: store transaction information about the first transaction in which a first transaction card was utilized as an electronic receipt in the transaction database in association with the phone number or the email account associated with the transaction card in the user database, wherein the transaction database stores information regarding transactions from a plurality of merchants, and utilizing a plurality of transaction cards from different card issuers, the transaction database being a third party with respect to the card issuers and plurality of merchants; receive, a request from a user device for transaction information associated with the phone number or email account, and present the transaction information associated with the phone number or email account to the user device” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers the abstract category of Certain of methods of organizing human activity such as a fundamental economic activity (processing transactions originating from merchants receiving respective user's transaction cards….. presenting the transaction information associated with the phone number or email account to the user device is a fundamental economic activity) and also commercial or legal interactions including agreements (receiving, a request from a user device for transaction information associated with the phone number or email account, and presenting the transaction information associated with the phone number or email account to the user device are commercial or legal interactions. Transaction information is documentation of a contract).  That is, other than the transaction engine, the transaction database, a user database and the user device nothing in the claim precludes the steps from being performed as a method of organizing human activity. The transaction engine is broadly interpreted to correspond to generic software elements suitably programmed to perform the associated functions. The transaction database and the user database are broadly interpreted to correspond to generic databases suitably programmed to store their respective data. The user device is broadly interpreted to correspond to generic mobile device. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers Certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of the transaction engine, the transaction database, a user database and the user device to perform all the steps. A plain reading of Figure 1 and descriptions in associated paragraphs [0026] – [0030] reveals that the user device is a generic mobile device. The transaction engine is broadly interpreted to correspond to generic software suitably programmed to perform the associated function on a mobile device. The transaction database and the user database are generic data bases for storing data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor of a computing system (not explicitly recited in the claims) in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 30 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 30 is not patent eligible. Independent claims 21 and 35 are also not patent eligible based on similar reasoning and rationale. 
Dependent claims 22-29, 31, 33-34 and 36-40, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance, in claims 22 and 31, the step “wherein the first transaction is associated with the first transaction card, and the second transaction is associated with a second transaction card, and wherein the identifier/phone number or the email account is associated with both the first transaction card and the second transaction card” under the broadest reasonable interpretation, is a further refinement of Certain methods of organizing human activity because this step describes the data used in the steps of the underlying process. 
	In claims 23-24, 33, and 38, the steps “comprising: 3Application No.: 17/095,473Docket No.: 085091-674600_SQ-0039-US 1-C2after acquiring the transaction information for either of the first transaction or the second transaction, sending a notification to a phone number associated with the transaction card in the user database, the notification indicating that a respective one of the first transaction or the second transaction has been completed and indicating that the electronic receipt is ready to be retrieved, wherein the notification including data to retrieve the electronic receipt from the transaction database” under the broadest reasonable interpretation, are further refinements of Certain methods of organizing human activity because they describe the intermediate steps of the underlying process. 
	In claims 25-27, 34 and 40, the steps “wherein the transaction information further includes locations in which the first transaction or second transaction took place, and wherein the location is included with the transaction information on the at least one of the electronic receipts; wherein the transaction information further includes a transaction result of the first transaction or the second transaction, the transaction result being received from a server of the card issuer; wherein the transaction information further includes a transaction result of the first transaction or the second transaction, the transaction result being received from a server of the card issuer” under the broadest reasonable interpretation, are further refinements of Certain methods of organizing human activity because they describe the intermediate steps of the underlying process. The server of the card issuer recited in the claim is broadly interpreted to correspond to generic server suitably programmed to perform the associated functions. The server performing its generic functions is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. 
	In claims 28-29 and 39 , the steps “wherein the at least one data item is an advertisement for a vendor nearby the location in which the first transaction or second transaction took place; wherein the transaction information further includes biometric data associated with a user of the transaction card, and wherein the electronic receipt includes at least a portion of the biometric data” under the broadest reasonable interpretation, are further refinements of Certain methods of organizing human activity because they describe the data used in the steps of the underlying process. 
	In claims 36-37, the steps “wherein the request for the electronic receipt is a request for a plurality of electronic receipts associated with a phone number as the identifier; wherein the phone number is associated with a plurality of transaction cards, and the plurality of electronic receipts are associated with one or both of the plurality of transaction cards” under the broadest reasonable interpretation, are further refinements of Certain methods of organizing human activity because they describe the data used and also the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments
4.	In response to Applicants arguments on pages 8-15 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response to Applicants’ arguments regarding Step 2A – Prong one: 
The claim(s) recite(s) a method/system for automatic storage of electronic receipts and subsequent retrieval of the electronic receipts, which is considered a judicial exception because it falls under the category of  Certain of methods of organizing human activity such as a fundamental economic activity (processing transactions originating from merchants receiving respective user's transaction cards ….. presenting the transaction information associated with the phone number or email account to the user device is a fundamental economic activity) and also commercial or legal interactions including resolution of agreements (receiving, a request for at least one of the electronic receipts associated with the identifier; and presenting the at least one of the electronic receipts associated with the identifier to the user device are commercial or legal interactions. Transaction information/electronic receipt is documentation of a contract) as discussed in the rejection. Hence, the claims recite an abstract idea. 
Response to Applicants’ arguments regarding Step 2A – Prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figure 1 and descriptions in associated paragraphs [0026] – [0030] reveals that the user device is a generic mobile device. The transaction engine is broadly interpreted to correspond to generic software suitably programmed to perform the associated function on a mobile device. The transaction database and the user database are generic data bases for storing data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor of a computing system (not explicitly recited in the claims) in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thee ownership of the system is immaterial in the analysis of claims under Step 2A – Prong two. The attributes such as whether the system is a merchant system or a credit card system, whether the transaction database is owned by the merchant, or the credit card issuer or a third party are business attributes that have no bearing on the analysis under Step 2A – Prong two. What is important in the analysis are the technological features of the additional elements. Hence, arguments about the ownership of the system or the databases are not germane to the analysis. 
	The Examiner does not see the parallel between the Applicants’ claims and those of Bascom, McRo, and DDR. 
	In Bascom, the claims describe a filtering system by providing customized filters at a remote server. The focus of the claims in Bascom is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. 
	In McRo the patents relate to “automating part of existing 3D animations of a character’s facial expressions and synchronize those expressions to the actual speech”, which were to be done manually before the issuance of the patent. The claims were directed to a patentable technological improvement over the existing, manual 3D animation techniques by using “limited complex set of rules specifically designed to achieve an improved technological result” thus providing "unconventional" practices than used in a conventional industry practice. Hence the claims in McRo were patent eligible because they recited significantly more than an abstract idea. 
	In DDR Holdings an improvement in web technology was used to address the problem of retaining web customers. DDR Holdings was solving a problem introduced by technology, such that it was a technological solution to a technological problem. The claims in DDR Holdings were patentable not because they were tied to the computer and the Internet but because the claims in DDR Holdings specified how interactions with the Internet were manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. When the limitations of the DDR patent’s asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet. Hence, the claims in DDR Holdings were patent eligible.
	Whereas the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. In the instant application, the computer system is used in its normal, expected, and routine manner. The claims contain little more than a directive to “use the computer” to implement the abstract idea embraced by the claims. The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply stat[ing] the [abstract idea] while adding the words ‘apply it.’’ Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). The claims of the instant case employ the additional elements of a transaction engine, a transaction database, a user database and the user device, all suitably programmed to perform the claimed functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	Regarding applicant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework. Applicant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Similarly, Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice also the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “a method/system for automatic storage of electronic receipts and subsequent retrieval of the electronic receipts” in general, but also the specific types of “method/system for automatic storage of electronic receipts and subsequent retrieval of the electronic receipts”. And that the present claims do not preempt the field of method/system for automatic storage of electronic receipts and subsequent retrieval of the electronic receipts do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Also, Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice".
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed additional elements of “a transaction engine, a transaction database, a user database and the user device” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout such as “First, the user can automatically receive a receipt by way of a link sent by text message or email …. Second, since the transaction database works with a plurality of merchants, a user does not need to provide their email address or phone number when they visit a new merchant. As long as the transactions engine knows the user's email address or phone number from a past transaction using the same card, it will automatically send the receipt to the user's phone number or email address” do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the decisions relating to “acquiring transaction information about a first transaction from a first merchant and a second transaction from a second merchant… automatically storing the transaction information about the first transaction and the second transaction as electronic receipts in a transaction database in association with an identifier associated with the transaction card in a user database… receiving, by the transaction database, a request from a user device for at least one of the electronic receipts associated with the identifier; and presenting the at least one of the electronic receipts associated with the identifier to the user device” in the context of automatic storage of electronic receipts and subsequent retrieval of the electronic receipts, for which a computer system is used as a tool in its ordinary capacity. The computer system is merely a platform on which the abstract idea is implemented. Hence, the claims are directed to an abstract idea. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Green et al. (US Pub. 2015/0073989 A1) discloses a computing apparatus that includes: a portal configured to provide a user interface to a user to specify a privacy policy of the user and to receive consumer data of the user; a data warehouse coupled with the portal to store the privacy policy in connection with account information identifying a payment account of the user; a payment processor of a payment processing network configured to process payment transactions made using payment accounts and store in the data warehouse transaction data recording the payment transactions processed by the payment processor; and a rule engine coupled with the payment processor and the data warehouse to determine, in response to a payment transaction made using the account information for a payment to a merchant on behalf of the user, whether or not to transmit the consumer data of the user to the merchant in accordance with the privacy policy of the user.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

July 14, 2022